Order modified by providing for reservation to the appellant of any right he may have to costs and expenses under subdivision 16 of section 977-h of the Civil Practice Act and as modified affirmed, without costs of this appeal to any party. All concur. (The order grants the motion of defendant Royal Development Company for consolidation of three actions brought to appoint permanent receivers of the assets of the Royal Development Company.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.